Pee Curiam,
By appellant’s own testimony he stopped at-the bridge 101 feet from the railroad and looked and listened. At that point it was admitted that he had an uninterrupted view of the track for at least 672 feet, the weight of the evidence being that it was 972 feet. As he approached the railroad his view gradually extended, until just before coming on the track he could see 1,429 feet. His horse was struck on the track; whether op not the carriage actually reached the track did not appear. The learned judge held that the case was clearly within the line of cases from Carroll v. Penna. R. R. Co., 12 W. N. C. 346, down to Harvey v. Erie R. R. Co., 210 Pa. 96, and properly entered a nonsuit.
Judgment affirmed.